DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (pub # 20120086641) in view of Huang et al (pub # 20050116933) and further in view of Chatterjee et al (pub # 20100053084).

Consider claim 1. Chien et al teaches A mouse device, (abstract). comprising: 
a first main body having a first bottom surface; (Fig. 3 and paragraph 0023 main body 21).
a second main body having a second bottom surface (Fig. 3 and paragraph 0023 cover 22).
and a first fixing hole; (Fig. 3 and paragraph 0024 first switch 2312).
and a fixing member disposed on the first main body and comprising a fixing block, (Fig. 3 and paragraph 0024 protrusion 2311).
the fixing block being configured to be detachably engaged with the first fixing hole.  (See at least Fig. 4C where protrusion 2311 is engaged with first switch 2312).

Chien et al does not specifically disclose a flexible connecting member connected between the first main body and the second main body;.  However Huang et al in at least fig. 3c and paragraph 0030 discloses a mouse device comprising two main bodies 202 and 204 connected to each other by a connecting material 306, such as a Flexible Flat Cable (FCC) or a Flexible Printed Circuit (FPC), thus a flexible connecting member.  Therefore it would have been obvious to one of ordinary skill in the art to incorporate the flexible connecting member of Huang et al with the mouse device of Chien et al to provide a dual mode computer mouse for users to select an ideal holding manner to cope with varied software from changes in different operable configuration (Huang et al paragraph 0006). 
Chien et al in view of Huang et al does not specifically disclose wherein the first main body and the second main body are configured to be folded close to each other by bending the flexible connecting member.  However Chatterjee et al in at least Fig. 1 and paragraph 0023 discloses a foldable mouse having a sheath 110 that extends between the first body portion 106 and the second body portion 108, thus a connecting member.  Then in paragraph 0027 Chatterjee et al discloses that the sheath 110 could be formed as a flexible member that flexes when the mouse pivots between the extended position and the folded position.  Therefore it would have been obvious to one of ordinary skill in the art to combine the flexible bending sheath of Chatterjee et al with the mouse of Chien et al in view of Huang et al so as to improve the mouse by precluding pinching (Chatterjee et al paragraph 0023).

(Fig. 4C).

Consider 8. Chien et al further teaches The mouse device of claim 1, wherein the first main body has a receiving groove configured to receive the fixing member.  (Fig. 4C).

Consider claim 9. Chien et al further teaches The mouse device of claim 8, wherein the fixing member is pivotally connected to a sidewall of the receiving groove.  (Figs. 4A-4C).

Consider claim 10. Chien et al further teaches The mouse device of claim 8, wherein the fixing member is slidably connected to a sidewall of the receiving groove.  (Figs. 4A-4C).

Consider claim 11. Huang et al further teaches The mouse device of claim 1, wherein the flexible connecting member comprises: 
a first connecting portion connected to the first main body; (Fig. 3C part of connecting member 306 connected to body 202).
a second connecting portion connected to the second main body; (Fig. 3C part of connecting member 306 connected to body 204).
(Fig. 3C part of connecting member 306 in between bodies 202 and 204).

Consider claim 12. Huang et al further teaches The mouse device of claim 1, further comprising: a first magnetic attracting member disposed on the first main body; and a second magnetic attracting member disposed on the second main body and configured to attract the first magnetic attracting member.  (Fig. 3C and paragraph 0033 magnets 232). 


Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 3. The prior art of record does not teach or disclose The mouse device of claim 1, wherein the second main body further has a second fixing hole, the fixing block is further configured to be detachably engaged with the second fixing hole, and when the fixing block is engaged with the second fixing hole, the second bottom surface is inclined at an angle relative to the first bottom surface.  

Claims 4-7 are objected to due to their dependency from claim 3 above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624